Reversing.
R.H. Miller, with F.E. Miller, H.C. Taylor, W.H. Davis, and R.C. Haff, were indicted in the Rockcastle circuit court of the offense of banding or confederating to defraud the People's Bank of Mt. Vernon, Ky. R.H. Miller was tried and convicted, and his punishment fixed at confinement in the penitentiary for 3 1/2 years. The indictment herein, the petition for the change of venue, and the affidavits offered in behalf of the commonwealth in resistance of the motion for a change of venue are identical with those in the case of R.H. Miller v. Commonwealth, 248 Ky. 717, ___ S.W.2d ___, this day decided. The sufficiency of the indictment and the propriety of the ruling of the trial court presented therein were presented and considered in the above-entitled case.
For the reasons indicated and upon the authority therein set forth, the judgment herein is reversed for *Page 728 
proceedings consistent with this opinion, and the opinion in Miller v. Com. this day decided.